As filed with the Securities and Exchange Commission onSeptember 4, 2007 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3) Nautilus, Inc. (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) 63910B102 (CUSIP Number) Michael L. Zuppone, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 (212) 318-6906 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 31, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 63910B102 Page2of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,005,455 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,005,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,005,455 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 63910B102 Page3of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,005,455 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,005,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,005,455 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.2% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page4of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors Management LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,005,455 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,005,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,005,455 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.2% 14 TYPE OF REPORTING PERSON PN CUSIP No. 63910B102 Page5of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors Management GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,005,455 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,005,455 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,005,455 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.2% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page6of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Strategic Fund A, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 598,756.239 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 598,756.239 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 598,756.239 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page7of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Strategic Fund B, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 898,134.358 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 898,134.358 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 898,134.358 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.8% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page8of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Nottingham Investors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 5,508,564.399 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 5,508,564.399 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,508,564.399 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 17.5% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page9of 14 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Edward J. Bramson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 7,005,455 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 7,005,455 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,005,455 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.2% 14 TYPE OF REPORTING PERSON IN CUSIP No. 63910B102 Page10of 14 Pages Explanatory Note:This Amendment No. 3 (this “Amendment”) to Schedule 13D is filed by the Reporting Persons (as defined below in this Explanatory Note) pursuant to Rule 13d-2(a) under the Securities Exchange Act of 1934, as amended. This Amendment amends and supplements the Schedule 13D filed with the U.S. Securities and Exchange Commission (the “Commission”) on July 25, 2007 (the “Initial 13D”) as amended and supplemented by Amendment 1 to the Initial 13D filed with the Commission on July 31, 2007 and Amendment 2 to the Initial 13D filed with the Commission on August 24, 2007 and relates to the common stock, no par value (“Shares”) of Nautilus, Inc., a Washington corporation (the “Issuer”). The Reporting Persons are: (i) Sherborne Investors LP, a Delaware limited partnership and managing member of each of the Funds (as defined below) (“Managing Member”); (ii) Sherborne Investors GP, LLC, a Delaware limited liability company and general partner of the Managing Member (“Sherborne Investors GP”); (iii) Sherborne Investors Management LP, a Delaware limited partnership and investment manager to the Funds (“Sherborne Management”); (iv) Sherborne Investors Management GP, LLC, a Delaware limited liability company and general partner of Sherborne Management (“Sherborne Management GP”); (v) Sherborne Strategic Fund A, LLC, a Delaware limited liability company (“Strategic FundA”); (vi) Sherborne Strategic Fund B, LLC, a Delaware limited liability company (“Strategic FundB”); (vii) Nottingham Investors LLC, a Delaware limited liability company (“Nottingham” and, together with Strategic Fund A and Strategic Fund B, the “Funds”); and (viii) Edward J. Bramson (“Bramson”), a citizen of the United Kingdom and the managing member of Sherborne Investors GP and Sherborne Management GP. The Covered Persons, for whom information is required to be provided pursuant to Instruction C to Schedule 13D, are Bramson, Mr. Craig L. McKibben and Mr. Gerard L. Eastman (collectively, the “Covered Persons”).Messrs. McKibben and Eastman are managing directors of Sherborne Investors GP and Sherborne Management GP. Item 3.Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated in its entirety as follows: The aggregate purchase price of the 7,005,455 Shares owned by the Funds is $71,183,523.52, including brokerage commissions.The Shares owned by the Funds were acquired with such CUSIP No. 63910B102 Page11of 14 Pages Funds’ available funds. Item 5.Interest in Securities of the Issuer. Items 5 (a) and (b) have been amended and restated in their entirety as follows: The following describes the direct and indirect interests of the Reporting Persons in the Shares: · Strategic Fund A is the direct beneficial owner of and has the sole power to vote and dispose of 598,756.239 Shares; (1) · Strategic Fund B is the direct beneficial owner of and has the sole power to vote and dispose of 898,134.358 Shares; (1) · Nottingham is the direct beneficial owner of and has the sole power to vote and dispose of 5,508,564.399 Shares; (1) · The Managing Member, as the managing member of the Funds, is the indirect beneficial owner of and has shared indirect power to vote or dispose of 7,005,455 Shares; · Sherborne Investors GP, as the general partner of the Managing Member, is the indirect beneficial owner of and has the shared indirect power to vote or dispose of 7,005,455 Shares; · Sherborne Management, as the investment manager to the Funds, is the indirect beneficial owner of and has the shared indirect power to vote or dispose of 7,005,455 Shares; · Sherborne Management GP, as the general partner of Sherborne Management, is the indirect beneficial owner of and has the shared indirect power to vote or dispose of 7,005,455 Shares; and · Edward Bramson, as the managing member of each of Sherborne Investors GP and Sherborne Management GP, is the indirect beneficial owner of and has the sole indirect power to vote or dispose of 7,005,455 Shares. (1) The Shares beneficially owned by the Funds add up to slightly less than 7,005,455 due to rounding. The information set forth in Rows 7 through 13 of the cover page hereto for each of the Reporting Persons is incorporated herein by reference.The percentage amount set forth in Row 13 for all cover pages filed herewith is calculated based upon the 31,545,136 Shares issued and outstanding as reported by the Issuer in its Form 10-Q for the Quarterly Period ended June 30, 2007. The Covered Persons do not beneficially own any Shares. Item 5 (c) has been amended as follows: (c)Since the filing of Amendment No. 2 to the Initial 13D on August 24, 2007, the Reporting Persons purchased Shares in the open market as follows: CUSIP No. 63910B102 Page12of 14 Pages Sherborne Strategic Fund A, LLC Trade Date # of Shares Average Price/Share 08/28/2007 13,940 $8.67 08/29/2007 3,171 $8.81 08/30/2007 7,733 $9.21 08/31/2007 7,718 $9.54 Sherborne Strategic Fund B, LLC Trade Date # of Shares Average Price/Share 08/28/2007 20,910 $8.67 08/29/2007 4,756 $8.81 08/30/2007 11,599 $9.21 08/31/2007 11,577 $9.54 Nottingham Investors LLC Trade Date # of Shares Average Price/Share 08/28/2007 128,250 $8.67 08/29/2007 29,173 $8.81 08/30/2007 71,144 $9.21 08/31/2007 71,005 $9.54 The Covered Persons have not purchased any Shares since the filing of the Initial 13D through the date of this report. CUSIP No. 63910B102 Page13 of 14 Pages SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:September 4, 2007 SHERBORNE INVESTORS LP By:SHERBORNE INVESTORS GP, LLC, its general partner By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director SHERBORNE INVESTORS GP, LLC By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director SHERBORNE INVESTORS MANAGEMENT LP By:SHERBORNE INVESTORS MANAGEMENT GP, LLC, its general partner By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director SHERBORNE INVESTORS MANAGEMENT GP, LLC By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director CUSIP No. 63910B102 Page14of 14 Pages SHERBORNE STRATEGIC FUND A, LLC By:SHERBORNE INVESTORS LP, its managing member By: SHERBORNE INVESTORS GP, LLC, its general partner By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director SHERBORNE STRATEGIC FUND B, LLC By:SHERBORNE INVESTORS LP, its managing member By: SHERBORNE INVESTORS GP, LLC, its general partner By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director NOTTINGHAM INVESTORS LLC By:SHERBORNE INVESTORS LP, its managing member By: SHERBORNE INVESTORS GP, LLC, its general partner By: /s/ Craig L. McKibben Name:Craig L. McKibben Title: Managing Director EDWARD BRAMSON /s/ Edward Bramson Edward Bramson
